268 So.2d 1 (1972)
Guy G. CARMICHAEL, Jr., et al., Petitioners,
v.
CITY OF CORAL GABLES, Florida, a Municipal Corporation; and Rebyl Zain, As City Commissioners of the City of Coral Gables, Respondents.
No. 41988.
Supreme Court of Florida.
October 18, 1972.
George N. Jahn, Miami, Frank W. Guilford, Jr., Coral Gables, and Marion E. Sibley, of Sibley, Giblin, Levenson & Ward, Miami Beach, for petitioners.
Charles H. Spooner, Robert D. Zahner, Coral Gables, Adams, George & Wood, and William S. Frates, and Bertha Claire Lee, of Frates, Floyd, Pearson & Stewart, Miami, for respondents.
PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. *2 We issued the writ and have heard argument of the parties. Upon further consideration of the matter we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. Therefore, the writ must be and is hereby discharged.
It is so ordered.
ERVIN, Acting C.J., CARLTON, ADKINS and BOYD, JJ., and DREW, J. (Retired), concur.